460 F.2d 1065
AIRLIFT INTERNATIONAL, INC., et al., Plaintiffs-Appellants,v.UNITED STATES of America et al., Defendants-Appellees.
No. 72-1435 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 9, 1972.

Walsh, Dolan & Krupnick, P. A., Fort Lauderdale, Fla., for appellant.
L. Patrick Gray, III, Asst. Atty. Gen., Robert W. Rust, U. S. Atty., Morton Hollander, Judith S. Feigin, Dept. of Justice, Washington, D. C., for appellee.
Before BELL, DYER, and CLARK, Circuit Judges.
PER CURIAM:


1
The single issue raised on this appeal is whether the trial court, in a nonjury action brought to recover certain damages under an insurance contract, committed reversible error in refusing to admit certain expert testimony concerning the scope of the contract's coverage.  We need not decide whether the court's ruling amounted to an abuse of discretion, for if it were, such error would be harmless in light of the remaining uncontested findings of fact and conclusions of law.  Cf. Cain et al. v. Commissioner of Internal Revenue, 460 F.2d 1243 (5th Cir. 1972).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)